United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark T. Freeman, for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0045
Issued: June 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2020 appellant, through his representative, filed a timely appeal from an
April 16, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days has elapsed from OWCP’s last merit decision, dated November 8, 2019, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 27, 2018 appellant, then a 66-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that he developed a left shoulder strain due to factors of his federal
employment, including repetitive lifting, pulling, and carrying. He noted that he sustained an
employment injury in October 2014 and performed physical therapy treatment. Appellant stopped
work on April 27, 2018.
In support of his claim, appellant submitted a June 15, 2017 report from Dr. Kurt Wohlrab,
a Board-certified orthopedic surgeon, who provided physical examination findings. Dr. Wohlrab
diagnosed shoulder pain and right rotator cuff tendinitis. He noted appellant’s work restrictions
of no overhead lifting of more than 30 pounds.
In a development letter May 7, 2018, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. It advised him of the type of factual and medical evidence
needed and provided a questionnaire for his completion. In a separate development letter of even
date, OWCP requested that the employing establishment provide additional information, including
comments from a knowledgeable supervisor and an explanation of appellant’s work activities. It
afforded both parties 30 days to submit the necessary evidence.
OWCP subsequently received a May 27, 2018 narrative statement from appellant who
noted that he felt discomfort in his left shoulder while repetitively loading a belt with mail and
containers weighing up to 45 pounds. Appellant indicated that his left shoulder was previously
injured in October 2014 and that he took extra precautions not to pull or push mail that was too
heavy. He reported that despite using proper lifting procedures, the repetitive motion of lifting
mail caused him significant discomfort and he had to stop work. Appellant noted that he continued
to experience left shoulder pain after stopping work and that he informed his supervisor of his
condition on April 27, 2018.
By decision dated June 13, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a medical diagnosis causally related to the accepted
factors of his federal employment. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
OWCP subsequently received a May 21, 2018 report from Dr. Mark Brenner, a Boardcertified orthopedic surgeon, who noted that appellant experienced left shoulder pain while lifting
packages on April 22, 2018. Dr. Brenner examined appellant and diagnosed left shoulder pain and
left shoulder sprain.
A magnetic resonance imaging (MRI) scan of appellant’s left shoulder, dated May 31,
2018, revealed small full-thickness tear of the anterior fibers of the supraspinatus, moderate
hypertrophic degenerative change of the acromioclavicular (AC) joint with inferior spurring, mild
degenerative change of the glenohumeral joint, and mild subacromial/subdeltoid bursitis.

2

In a June 5, 2018 report, Dr. Brenner noted that appellant continued to experience throbbing
left shoulder pain. He examined appellant and diagnosed left shoulder pain. Dr. Brenner
recommended surgical intervention for appellant’s left shoulder.
In a June 6, 2018 preoperative report, Dr. Brenner noted that appellant was a retired 66year-old mail handler with a several-year history of left shoulder pain. He reviewed x-rays and an
MRI scan of appellant’s left shoulder and provided physical examination findings. Dr. Brenner
diagnosed symptomatic rotator cuff dysfunction and AC joint dysfunction and recommended
surgical repair.
On July 24, 2018 appellant requested reconsideration and submitted a July 9, 2018 report
from Dr. Brenner who provided physical examination findings and diagnosed left shoulder pain
and rotator cuff tear. Dr. Brenner opined that it was probable that appellant’s rotator cuff
dysfunction was related to factors of his federal employment, including repetitive lifting of objects
greater than 30 pounds.
By decision dated August 29, 2018, OWCP modified the June 13, 2018 decision, finding
that appellant had established a medical diagnosis causally related to the accepted factors of his
federal employment. The claim remained denied, however, because the medical evidence of
record was insufficient to establish causal relationship between appellant’s diagnosed conditions
and factors of his federal employment.
On November 19, 2018 appellant requested reconsideration and submitted a September 6,
2018 letter from Dr. Brenner who noted that appellant experienced a left shoulder injury on
October 3, 2014 and was treated conservatively. Dr. Brenner indicated that appellant experienced
a new onset of pain and discomfort on April 22, 2018. He reported that, since that date, appellant
had recurrent left shoulder pain and that he had x-rays and an MRI scan that were consistent with
an anterior rotator cuff tear. Dr. Brenner opined that, in the absence of an injury, it was difficult
to establish issues regarding causation.
By decision dated February 6, 2019, OWCP denied modification of the August 29, 2018
decision.
OWCP subsequently received a March 19, 2019 report from Dr. Brenner who examined
appellant and noted active problems of right shoulder pain, left shoulder pain, rotator cuff
tendinitis, and left shoulder sprain and diagnosed localized osteoarthrosis of the left shoulder.
Dr. Brenner opined that appellant’s lifting of mail and tubs weighing 30 pounds or more was the
probable cause of his anterior shoulder pain due to the strain of his rotator cuff.
On May 1, 2019 appellant requested reconsideration.
In a letter dated April 2, 2019, Dr. Brenner noted that appellant experienced continued pain
in his left shoulder. He again opined that appellant’s lifting of mail and tubs weighing 30 pounds
or more was the probable cause of his anterior shoulder pain due to the strain of his rotator cuff.
Dr. Brenner indicated that if appellant’s pain persisted, surgical reconstruction of his rotator cuff
would be recommended.
By decision dated November 8, 2019, OWCP modified the February 6, 2019 decision,
finding that the newly submitted medical evidence established that appellant sustained a left
shoulder rotator cuff strain. It noted, however, that appellant’s claim remained denied for rotator
3

cuff tear, degenerative joint disease, rotator cuff dysfunction, AC joint dysfunction, osteoarthrosis,
rotator cuff tendinitis, and right shoulder sprain. By decision of even date, OWCP accepted
appellant’s claim for left shoulder rotator cuff strain.
OWCP subsequently received an April 2, 2019 report from Dr. Brenner who examined
appellant and diagnosed left shoulder sprain.
In a December 10, 2019 report, Dr. Brenner examined appellant and diagnosed nontraumatic incomplete tear of the left rotator cuff and left shoulder osteoarthrosis.
Dr. Brenner noted in a December 11, 2019 preoperative report that appellant experienced
neck and left shoulder pain after lifting mail and containers weighing 30 pounds. He indicated
that appellant’s pain had persisted and recommended arthroscopic rotator cuff reconstruction.
Dr. Brenner provided physical examination findings and diagnosed left shoulder rotator cuff tear
with AC joint dysfunction.
On March 26, 2020 appellant requested reconsideration and asserted that the medical
evidence of record established that he had a left shoulder rotator cuff tear. He resubmitted a
May 31, 2018 MRI scan of his left shoulder, a July 9, 2018 report from Dr. Brenner, and an April 2,
2019 letter from Dr. Brenner.
By decision dated April 16, 2020, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.6 If it chooses to grant reconsideration, it reopens

4

5 U.S.C. § 8128(a); see J.T., Docket No. 19-1829 (issued August 21, 2020); W.C., 59 ECAB 372 (2008).

5
20 C.F.R. § 10.606(b)(3); see J.V., Docket No. 19-0990 (issued August 26, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

Id. at § 10.607(a); see M.M., Docket No. 20-0523 (issued August 25, 2020). The one-year period begins on the
next day after the date of the original contested decision. For merit decisions issued on or after August 29, 2011, a
request for reconsideration must be received by OWCP within one year of OWCP’s decision for which review is
sought. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

4

and reviews the case on its merits.7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed a timely request for reconsideration on March 26, 2020. In support of his
request, he argued that the medical evidence of record established that he sustained a left shoulder
rotator cuff tear. The Board finds that this argument does not show that OWCP erroneously
applied or interpreted a specific point of law, nor does it advance a relevant legal argument not
previously considered by OWCP. Consequently, appellant is not entitled to further review of the
merits of his claim based on either the first or second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).9
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of his reconsideration request under 20 C.F.R. § 10.606(b)(3). The underlying issue on
reconsideration is whether appellant’s diagnosed left shoulder rotator cuff tear is causally related
to the accepted factors of his federal employment. This is a medical issue which is addressed by
relevant medical evidence not previously considered.10
With his request for reconsideration, appellant resubmitted a May 31, 2018 MRI scan of
his left shoulder, a July 9, 2018 report from Dr. Brenner, and an April 2, 2019 letter from
Dr. Brenner. Providing additional medical evidence that either duplicates or is substantially
similar to evidence of record does not constitute a basis for reopening a case.11 Appellant also
submitted April 2, December 10 and 11, 2019 reports from Dr. Brenner who provided physical
examination findings and diagnosed left shoulder rotator cuff tear with AC joint dysfunction.
However, Dr. Brenner’s reports failed to address causal relationship and are, therefore, irrelevant
to the underlying issue in this case.12 The Board has held that the submission of evidence that does
not address the particular issue involved does not constitute a basis for reopening a case.13 As
such, appellant is not entitled to further review of the merits of his claim based on the third abovenoted requirement under 20 C.F.R. § 10.606(b)(3).14

7

Id. at § 10.608(a); see M.M., Docket No. 20-0574 (issued August 19, 2020); M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); see J.V., supra note 5; E.R., Docket No. 09-1655 (issued March 18, 2010).

9

Supra note 5.

10

Y.L., Docket No. 20-1025 (issued November 25, 2020).

11

See B.S., Docket No. 20-0927 (issued January 29, 2021); Eugene F. Butler, 36 ECAB 393, 398 (1984).

12

See Y.L., supra note 10.

13

See T.T., Docket No. 19-0319 (issued October 26, 2020); Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M.
Nixon-Steward, 52 ECB 140 (2000).
14

Supra note 5.

5

The Board, therefore, finds that OWCP properly determined that appellant was not entitled
to further review of the merits of his claim pursuant to any of the three requirements under 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 2, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15
See C.M., Docket No. 19-1610 (issued October 27, 2020); A.K., Docket No. 09-2032 (issued August 3, 2010);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

6

